            Case 1:19-cv-02458-DLC Document 13 Filed 04/25/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


INCREDIBLE FEATURES, INC.
                                                         No. 1:19-CV-02458 (DLC)
                               Plaintiff,

                v.                                       ANSWER TO COMPLAINT

TATTOODO INC. and DOES 1-5

                               Defendants.



       Defendant Tattoodo Inc. (“TI”), by its attorneys, as and for its Answer to the Complaint,

hereby states as follows:

       1.       Denies the allegations of paragraph 1 of the Complaint.

       2.       Admits that TI’s address is 584 Broadway #602, New York, NY 10012 and

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 2 of the Complaint.

       3.       Admits the allegations of paragraph 3 of the Complaint.

       4.       TI admits it is subject to the general personal jurisdiction of this Court and denies

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 4 of the Complaint.

       5.       TI admits that it may be found in this District and denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 5

of the Complaint.

       6.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 6 of the Complaint.

       7.       Admits the allegations of paragraph 7 of the Complaint.
            Case 1:19-cv-02458-DLC Document 13 Filed 04/25/19 Page 2 of 4



       8.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 8 of the Complaint.

       9.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 9 of the Complaint.

       10.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 10 of the Complaint.

       11.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 11 of the Complaint.

       12.      Denies the allegations of paragraph 12 of the Complaint.

       13.      Denies the allegations of paragraph 13 of the Complaint.

       14.      Denies the allegations of paragraph 14 of the Complaint.

       15.      Denies the allegations of paragraph 15 of the Complaint.

       16.      TI denies any infringement and denies knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in paragraph 16 of the Complaint.

       17.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 17 of the Complaint.

       18.      Denies the allegations of paragraph 18 of the Complaint.

       19.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 19 of the Complaint.

       20.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 20 of the Complaint.

       21.      TI repeats and realleges each of the responses above as if fully set forth herein.

       22.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 22 of the Complaint.



                                                  2
         Case 1:19-cv-02458-DLC Document 13 Filed 04/25/19 Page 3 of 4



       23.    Denies the allegations of paragraph 23 of the Complaint.

       24.    Denies the allegations of paragraph 24 of the Complaint.

       25.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 25 of the Complaint.

       26.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 26 of the Complaint.

       27.    Denies the allegations of paragraph 27 of the Complaint.

       28.    Denies the allegations of paragraph 28 of the Complaint.

       29.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 29 of the Complaint.

       30.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 30 of the Complaint.

       31.    TI repeats and realleges each of the responses above as if fully set forth herein.

       32.    Denies the allegations of paragraph 32 of the Complaint.

       33.    Denies the allegations of paragraph 33 of the Complaint.

       34.    Denies the allegations of paragraph 34 of the Complaint.

       35.    Denies the allegations of paragraph 35 of the Complaint.

       36.    Denies the allegations of paragraph 36 of the Complaint.

       37.    Denies the allegations of paragraph 37 of the Complaint.

       38.    Denies the allegations of paragraph 38 of the Complaint.

       39.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 39 of the Complaint.

       40.    Denies the allegations of paragraph 40 of the Complaint.

       41.    TI repeats and realleges each of the responses above as if fully set forth herein.



                                                3
            Case 1:19-cv-02458-DLC Document 13 Filed 04/25/19 Page 4 of 4



       42.      Denies the allegations of paragraph 42 of the Complaint.

       43.      Denies the allegations of paragraph 43 of the Complaint.

       44.      Denies the allegations of paragraph 44 of the Complaint.

       45.      Denies the allegations of paragraph 45 of the Complaint.

                                   AFFIRMATIVE DEFENSES

       1.       The Complaint fails to state a claim upon which relief may be granted.

       2.       Defendant TI has no involvement whatsoever in operating the tattoodo.com

website at issue in this matter.

       3.       Some or all claims herein are barred based on the safe harbor provisions of the

Digital Millennium Copyright Act, 17 U.S.C. § 512.

       4.       Some or all claims herein are barred based on the applicable statute of limitations.

       WHEREFORE, TI demands judgment against Plaintiff as follows:

       A.       Dismissing the Complaint in its entirety, with prejudice and on the merits;

       B.       Awarding TI its attorneys’ fees, costs and disbursements incurred in this action;
                and,

       C.       Granting such other, further and different relief as the Court may deem just and
                proper.

Dated: April 25, 2019                         HAND BALDACHIN & ASSOCIATES LLP



                                        By: /s/ Marc S. Reiner
                                            Marc S. Reiner (mreiner@hballp.com)
                                            Adam B. Michaels (amichaels@hballp.com)
                                            8 West 40th Street, 12th Floor
                                            New York, New York 10018
                                            Tel: (212) 956-9500
                                            Fax: (212) 376-6080

                                              Attorneys for Defendant
                                              Tattoodo Inc.




                                                  4
